    Case 2:09-md-02047-EEF-MBN Document 22948 Filed 08/28/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                           *
 PRODUCTS LIABILITY LITIGATION                                 *
                                                               *        CIVIL ACTION
                                                               *
                                                               *         MDL NO. 2047
                                                               *
                                                               *         SECTION L (5)
 THIS DOCUMENT RELATES TO:                                     *
 Elizabeth Bennett, et al. v. Gebr. Knauf                      *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722              *


                                      ORDER & REASONS

       Pending before the Court is Defendants’ Motion to Strike Supplemental Claims in

Amended Complaints, R. Doc. 22848. Plaintiffs have not filed an opposition to the motion. Having

considered the parties’ arguments and the applicable law, the Court now rules as follows.

       I.      PENDING MOTION

       Although the Court assumes familiarity with the factual background of this case for the

purposes of this perfunctory order, it takes the opportunity to discuss the procedural history

associated with the particular claims at issue in the present motion.

       On January 22, 2020, the Court granted summary judgment in Defendants’ favor with

respect to the claims asserted by Wicler Pierre and Peggy Powell, on the grounds that these

Plaintiffs’ claims were barred by the applicable status of limitations. R. Doc. 22586. Pierre and

Powell sought to appeal the Court’s decision and accordingly filed a motion to sever their claims

from the Bennett action in order to proceed individually on appeal without delaying the resolution

of the Bennett litigation. R. Doc. 22710. The Court granted the motion and ordered Pierre and

Powell to file amended complaints to allow for these claims to proceed independently of the

Bennett action while remaining consolidated in the MDL. R. Doc. 22765.
    Case 2:09-md-02047-EEF-MBN Document 22948 Filed 08/28/20 Page 2 of 3



         Pierre and Powell filed amended complaints on May 12, 2020. R. Docs. 22826, 22827.

Thereafter, Defendants filed a Motion to Strike Supplemental Claims in Amended Complaints, R.

Doc. 22848, noting that the amended complaints raise supplemental claims for fraudulent

misrepresentation, negligent misrepresentation, fraudulent concealment, fraud, and punitive

damages. R. Doc. 22848-1 at 8. Defendants contend these additional claims must be stricken

because Plaintiffs’ never sought leave to file these additional claims and that their inclusion would

unduly prejudice Defendants because the discovery deadline had passed. Id. at 6. Additiona lly ,

Defendants argue these additional claims are barred by the doctrine of res judicata because the

Court has already denied Plaintiffs leave to file new claims in a sixth amended complaint. R. Doc.

21991.

         Pierre and Powell individually appealed the Court’s Order and Reasons on May 15, 2020.

R. Docs. 22850, 22851. “[A]n appeal of a judgment determining the entire action divests the

district court of jurisdiction, while that appeal is pending, over any further matters for that action,

‘except in aid of the appeal or to correct clerical errors.’” United States v. Pena, 713 F. App'x 271,

272–73 (5th Cir. 2017). Here, Pierre and Powell have appealed a judgment dismissing their cases;

accordingly, the Court may not entertain the instant motion at this time. Notably, if the Fifth Circuit

affirms this Court’s decision, the issue will be moot. Alternatively, if this Court’s decision is

overturned, Defendants may re-file the instant motion.

         II.    CONCLUSION

         Based on the foregoing,

         IT IS ORDERED that Defendants’ Motion to Strike Supplemental Claims in Amended

Complaints, R. Doc. 22848, is DENIED as premature without prejudice.



                                                  2
Case 2:09-md-02047-EEF-MBN Document 22948 Filed 08/28/20 Page 3 of 3



  New Orleans, Louisiana this 28th day of August 2020.



                                                     ___________________________
                                                              Eldon E. Fallon
                                                        United States District Judge




                                        3
